Allow me at the outset to extend my warm
congratulations upon your election to the presidency of
the fifty-ninth session of the General Assembly. That
election is a resounding tribute by the international
community to Gabon, that brother country, for its
singular leadership role in Africa, and for the personal
commitment of President Omar Bongo Ondimba that
has enabled Central Africans to be reconciled today,
for which we are most grateful. Your great experience
and ability as a diplomat and a statesman assure us of
the success of our work.
His Excellency François Bozizé, President of the
Republic and Head of State of my country, whose faith
in the ideals of this Organization are unwavering,
wishes you all success. As you might expect, my
delegation will be fully with you in your endeavours. I
would like to recall the competence with which your
18

predecessor, Mr. Julian Hunte of Saint Lucia,
conducted the work of the fifty-eighth session.
Allow me to extend to Secretary-General Kofi
Annan the appreciation of the Central African Republic
for his endeavours to strengthen peace wherever it is
threatened and his resolve to find ways and means to
preserve the authority and credibility of the United
Nations, which has been so sorely tried in recent years.
Before making its contribution and offering its
thoughts on the state of the world, my delegation
would like to join with all those who have expressed
their sympathy to the populations that have fallen
victim to natural disasters taking place in parts of the
Pacific and on the American continent, which have left
a woeful train of destruction in their path.
The major issues of the world today —
international peace and security, combating poverty,
development, the defence and promotion of human
rights, protection of the environment and health —
cannot find a lasting solution save through the common
efforts of the international community through United
Nations. To echo the expressive words of the
Secretary-General in his 2002 report entitled
Strengthening of the United Nations: an agenda for
further change, “The challenge ahead is to strengthen
our capacity for collective action and thus forge a
common destiny in a time of accelerating global
change (A/57/387, para. 2)”.
In that context, multilateralism, which is the main
guarantee of the participation of all nations in
international affairs, must be safeguarded and
strengthened at all costs. The spread of crisis
flashpoints, the radicalization of international terrorism
and organized crime, growing poverty and the spread
of endemic diseases — all of those things should
convince us that only active international solidarity is
capable of ensuring stability and security for our
world.
The tenacity with which terrorism is defying the
international community in so many different ways is
indeed disturbing. That scourge knows no borders,
race, or religion. The attacks of 11 September 2001 in
New York and Washington, 11 March 2004 in Spain
and 2 September 2004 in Russia are only its latest
expressions. Given the complexity of that
phenomenon, we must arrive at a collective response to
what has become a common menace. However,
because our countries lack adequate means to combat
that scourge, the essential problem of cooperation by
the richer countries arises in order to obtain better
equipment for detection, identification, surveillance
and control on our land, sea and air borders. Similarly
the fight against transnational organized crime also
calls for large-scale cooperation under the aegis of the
special fund for cooperation provided for by United
Nations conventions.
The difficult present international economic
context has negatively affected the developing
economies in general and African economies in
particular. Stiff international trade competition,
intensified protectionist practices, fluctuating
currencies, the burden of debt — all these are
handicaps that are slowing the development of our
countries.
In Cancun last year, members of the World Trade
Organization (WTO) tried to relaunch efforts towards
the liberalization of trade. We must continue to seek
solutions to overcome the failure of Cancun and ensure
the success of the Doha round of trade negotiations.
The 2004 WTO meeting in Geneva is proof that we
must not stand idly by when faced with the policy of
agricultural subsidies. The Millennium Declaration, the
outcome of the Johannesburg Summit and the
Monterrey Consensus have laid out the path to be
followed and the goals to be pursued in order to
establish a true world partnership for development.
Since the last General Assembly session, the
world has undergone a series of changes exacerbating
an already deteriorated situation as a result of threats to
peace and security and a growing number of points of
conflict and tension. An example is the situation in the
Middle East, which is a source of deep concern.
Indeed, despite the transfer of powers to the new Iraqi
authorities on 29 June, the spiral of violence continues
uncontrollably, fuelling the Iraqi people’s resentment
of the international community. The recent
appointment of a Special Representative of the
Secretary-General in Iraq means that the United
Nations has a central role to play in the political
reconstruction process there. However, the Central
African Republic ardently hopes for the
implementation of proposals already made by France,
in cooperation with the Russian Federation, for an
international conference on Iraq, within the framework
of the United Nations.
19

In Israel, the international community must
continue to support the action of the Quartet to restore
peace between Israel and the Palestinian Authority.
There is no alternative to the road map, which calls for
parallel advances in the three areas of security, politics
and economics. In Africa, despite certain successes
such as the return to peace in Angola, Sierra Leone
and — little by little — in Liberia, the African
continent is still a source of deep concern. The surge in
armed conflicts, the tensions and the instabilities are
becoming a recurrent phenomenon. While the third
Accra meeting favourably restarted the peace process
in Côte d’Ivoire and gave rise to new hope, other
sources of conflict are surfacing here and there.
The Darfur crisis in the Sudan continues to
mobilize the international community’s attention due to
the large movements of populations towards the
borders with Chad and the insecurity that persists
there. My Government is following with particular
interest the developments in the situation in Darfur due
to the humanitarian and security implications for the
Central African Republic, which borders on the Sudan
and Chad.
In the Central African Republic, we support the
initiatives taken, since the Chadian mediation, through
international forums, which have taken over from it in
the framework of the African Union and the United
Nations. We encourage the Sudanese Government —
which has proved its readiness — and the parties
involved to follow the path of wisdom based on the
dialogue established by President Olusegun Obasanjo,
President of the African Union, and thus spare the
brotherly Sudanese people more suffering, since
Security Council sanctions would only worsen their
suffering.
The massacre of 160 refugees in Gatumba on
14 August 2004 on the border between the Democratic
Republic of the Congo and Burundi sparked
widespread indignation and exacerbated an already
delicate situation in that part of the Great Lakes region.
However, our conviction is that despite the setbacks,
the various agreements between Rwanda and the
Democratic Republic of the Congo on the one hand,
and the Democratic Republic of the Congo and Uganda
on the other, as well as the historic agreements of Sun
City, have finally made progress towards peace
irreversible in the Great Lakes region.
That, in any case, is the purpose of our active
participation in the preparatory process for the
international conference on peace, security and
development of the Great Lakes region and our
contribution to the stability pact that will emerge from
it. This is within the framework of the global,
integrated and concerted approach sought by the
United Nations, which has the advantage of pursuing
regional solutions that will reach beyond the
geographical borders of the six countries of the Great
Lakes region.
I would like to touch on the situation in my own
country, the Central African Republic. Proclaimed
independent on 13 August 1960, my country has gone
through relatively brief periods of political and social
progress, linked by long periods of economic
stagnation and even retreat, justifying the opinions of
Afro-pessimists about its chaotic development. As with
many other African States, a series of coups marked
our political development. Some of these were palace
coups and others involved a true popular revolution
characterized by both the crystallization of social
aspirations they unleashed and the political changes
they brought about, such as the Carnation Revolution
of Portugal in 1974. The changes of 15 March 2003
were of that type. They were popular movements
carried forward by social forces that were as different
from each other as were the involved political parties,
labour unions, religious bodies, non-governmental
organizations and the army.
I am pleased once again to pay tribute to the
resolute action of our Organization and that of the
whole international community, which spared no effort
before 15 March 2003 to find a happy solution to the
Central African crisis, mobilizing the Security Council;
the French-speaking world; the central organ of the
former Organization of African Unity (OAU) for the
prevention, management and settlement of conflicts;
the heads of State of the Central African Economic and
Monetary Community, especially President El Hadj
Omar Bongo Ondimba; the Economic Community of
Central African States; and the Community of Sahelo-
Saharan States.
For more than a year, the Central African people
have been trying to rebuild their broken unity, while
the Government pursues the restoration of security
throughout its territory. Confidence is growing with
both our bilateral and multilateral foreign partners.
Constitutional legality will be established at the end of
20

free and transparent elections to take place in early
2005. These are the main points of the timetable that
the consensual transitional administration set up in
June 2003 and that it has been pursuing ever since, in
keeping with its commitments.
Indeed, the national transitional council, a
provisional parliament established in July 2003, is
representative of all of the socio-political forces of the
nation and fulfils a legislative function, including the
adoption of legislation and the oversight of
governmental activities.
The timetable for the transition also provided for
the organization of a national dialogue. For nearly two
months, from September to October 2003, all of the
active forces of the nation came together in this forum
to search together for the deep causes of what has
divided us for so long. From these meetings emerged
recommendations, the main points of which underlie
the activities of our Government today and the
fundamental law of our country, on which our people
are preparing to vote through a referendum. An organ
that was specifically created to oversee the application
of these recommendations, the national dialogue
follow-up committee, is now pursuing its mission.
An independent joint electoral commission, made
up of representatives of political parties, civil society
and the administration, was also set up, which has just
published the timetable for a future referendum and
elections as follows: 30 November 2004, constitutional
referendum; 30 January 2005, legislative and
presidential elections, first round; 27 February 2005,
second round; 14 March 2005, announcement of
results.
The mission of the present transitional
Government is to bring about conditions permitting a
return to normal democratic life in the Central African
Republic. However, the grave financial difficulties
faced by my country do not enable it to face alone the
costs of these various elections. Of the 5.5 billion CFA
francs necessary to finance these elections, we thus far
have only 3.5 billion. I would address an appeal for
assistance to enable us to organize the elections under
proper conditions and thus bring about a rapid return to
constitutional order.
As of now, my Government sincerely thanks the
brother countries and international organizations that
have so generously contributed to financing this
process, especially France, the People’s Republic of
China, the European Union and the Central African
Economic and Monetary Community. The support that
the international community will provide to this very
difficult and delicate phase in the history of the Central
African Republic will be necessary to conclude this
consensual transition. Our common dedication to
democracy prompts me to believe that this appeal by
the people and Government of my country will be
heeded.
The challenges to be overcome in fulfilling the
great hopes inspired by the changes of 15 March 2003
are many and pressing. These same challenges
prompted the establishment of an agenda — a road
map — that is focused on three major points: first,
consensual governance for a rapid return to
constitutional order; secondly, restoration of security
and an effective return to peace; and, thirdly,
combating poverty. The measures adopted by the new
authorities, as they are outlined above, will lead to the
restoration of peace and national reconciliation and
were endorsed by the Central African people and
rightly welcomed by the international community.
Today, thanks to the re-establishment and
restructuring of our security and defence forces, the
presence of the multinational force from the Central
African Economic and Monetary Community, with
France providing logistical support, and assistance
from friendly countries, in particular France, Libya, the
Sudan, the People’s Republic of China and Morocco,
as well as the Community of Sahelo-Saharan States, we
can say that the process of making the whole Central
African territory secure has made significant progress.
Efforts are still needed to ensure full security before
the elections take place. But the relief felt by the
population and the hopes inspired by the changes of
March 2003 will be gravely compromised if the
commitments undertaken in this regard by the
international community since May 2000 are not
realized.
It is also essential that we attack the economic
and financial problems as part of the struggle against
poverty. From that perspective, the Central African
Republic offers its full support to the Declaration on
Action against Hunger and Poverty, adopted in New
York on 20 September 2004 as a result of a joint
initiative by President Chirac and President Ignacio
Lula da Silva.
21

The post-conflict programme that my
Government, working with the international financial
institutions, has just drawn up provides a sound basis
for the reforms that are necessary if my country is to
have greater opportunities for success in the field of
reconstruction.
The considerable efforts made at the national
level and the steadfast support of the friends of the
Central African Republic, including France, the
People’s Republic of China and the countries members
of the Central African Economic and Monetary
Community, have helped to lift the burden that salary
arrears imposed on the transition process, with the
result that the people of the Central African Republic
will emerge stronger and more united.
I could not conclude without touching upon a
subject with regard to which all those who have spoken
have been unanimous: if we are to make progress in
this era, the United Nations must undertake a rational
reform — a reform that is necessary if the Organization
is to strengthen its role and enhance its effectiveness.
That reform effort must begin by reconfiguring
the Security Council — the central organ entrusted
with the major task of dealing with issues of peace and
security. From the perspective of the delegation of the
Central African Republic, the initiative of France and
Germany calling for a permanent seat for Germany,
and the similar appeal in favour of such seats for
Japan, Africa and Latin America, should be given
serious consideration.
Furthermore, the proposal of the Chairman-in-
Office of the Economic Community of Central African
States, President Denis Nguesso, calling for a political
presence in the United Nations in the person of a
representative of the Secretary-General for Central
Africa, is also worth consideration.
The Central African Republic will support
proposals for reform submitted by the Secretary-
General insofar as they strengthen the role of the
Organization in the maintenance of international peace
and security and the resolution of international issues
on the basis of the principles of dialogue and
multilateral cooperation.